951 F.2d 1259
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re FRONTIER AIRLINES, INC., Debtor.T.G. SHOWN ASSOCIATES, INC., Appellant,v.FRONTIER AIRLINES, INC.;  Frontier Leaseco One, Inc.;Frontier Leaseco Two, Inc.;  and FrontierHoldings, Inc., Appellees.
No. 90-1124.
United States Court of Appeals, Tenth Circuit.
Jan. 7, 1992.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and ANDERSON,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
Plaintiff T.G. Shown Associates, Inc. appeals from the district court order which affirmed the bankruptcy court's award of only $22,000 of Plaintiff's $29 million dollar bankruptcy claim against Frontier Airlines, Inc.   We have carefully considered each of the arguments plaintiff raises on appeal.   We are not persuaded that the district court erred in its analysis, and we therefore AFFIRM substantially for the reasons given by the district court in its Memorandum Opinion and Order dated March 28, 1990.



*
 The Honorable Aldon J. Anderson, District Judge, United States District Court for the District of Utah, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3